Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2021 has been entered.
Status of Claims
Claims 1 and 3-21 are pending. Claim 2 is canceled.
Claim Rejections - 35 USC § 112
Claims 1, 3-15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 41-44, the recitation of the control mechanism being configured to control the motor assemblies “according to a predetermined trajectory” is confusing in that it is not clear in what way the predetermined trajectory influences in any way the control (which appears to be necessary in view of the “according to” portion of the recitation; in claim 1, lines 43-44, the recitations “a retracted position” and “an extended position” are confusing in that it is not clear whether these recitation intend to refer to the retracted and extended positions already recited in the claim (e.g., see lines 2-11), or further separate positions which are not related to the previously recited positions, in claim 1, lines 45-46 the recitation of the retaining of the step brackets in “the retracted position without vibration sagging or drooping…” is confusing in that it is not clear how a device attached to a vehicle lacks one or more of vibration, sagging and/or drooping, unless this limitation is somehow conditional (though this is not clear from the recitation) and somehow holds only for a condition where the vehicle is not running, is stopped and/or no one is in the vehicle and/or is not on a carrier or other 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 10-14, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2012/0025485) in view of Lee et al. (US 2005/0035568). Yang et al. teach a vehicle step apparatus including an extending and retracting device comprising a mounting bracket (3) a step bracket (11), a step (12), .
As regards the duplication of vehicle-brackets, linking arms, motors and step-brackets; initially, it is well held to be within the skill level of the ordinary practitioner to duplicate parts for the purpose of enhancing or multiplying the function or effect of those parts. Further, Yang et al. anticipates that a duplication of these operative parts may be made 
While the reference to Yang et al. teaches the provision of a step, step bracket, arm, mounting bracket and motor to drive the step between an extended and retracted position, the reference fails to teach the specific structure of the gearing between the motor (13) and actuation point (e.g., at 5) as including a structure or means that performs the function to retain the step bracket in the retracted position by a reverse self-locking effect of the motor assembly, the motor assembly including a motor having a worm on a rotatable shaft of the motor, and a worm gear operably coupled to the worm, wherein rotation of the rotatable shaft during an operation of the motor causes rotation of the worm gear in one rotational direction that causes the motor assembly to drive the first step bracket, and wherein after the operation of the motor the rotatable shaft is prevented from rotation in the other rotational direction based at least on the worm and worm gear to create the reverse self-locking effect, and a further gearing between the worm gear and arm, creating a step-down gearing having a ratio greater than 1. Lee et al. teach that it is quite well known to provide a motor drive (22) for a vehicle step (18) where the motor assembly includes a motor (36) having a worm drive gear on a rotatable shaft (50, 44) of the motor (36), and a worm driven spur gear (52) operably coupled to the worm, wherein rotation of the rotatable shaft during an operation of the motor causes rotation of the worm gear in one rotational direction that causes the motor assembly to drive the step bracket (30 through gearing 42 and linkage elements 26, 28), and wherein after the operation of the motor the rotatable shaft is prevented from rotation in the other rotational direction based at least on the worm and worm gear to create a reverse self-locking effect, there being a further gearing reduction of ratio substantially greater than 1 with a second relatively-smaller worm drive gear (53) and relatively-larger worm driven spur gear (54) between the first worm gearing 
In that Yang et al. anticipate the duplication of the initially taught parts (Yang et al., ¶0072), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to form both motor outputs and connections to the step brackets with the same structure as taught by Lee et al. to ensure consistent structure and consistent operation at both step ends.
As further regards claim 1 and the unison operation of the motors, in that the entire step is expected to extend and retract, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate both motors together at the same time and operating speed and direction, for example by using a conjoint control system which simultaneously operates both motors at (a) the same time, (b) the same speed, and (c) the same direction, to ensure that the step extends and retracts without jamming. 
As regards the claimed “predetermined trajectory”, the physical parts of the extension and retraction mechanism taught by Yang et al. and modified by Lee et al. define a range of motion which forms a predetermined trajectory of motion of the step and arms, and to the extent this limitation is claimed, the reference to Yang et al. as modified by Lee et al. provides this limitation.
As regards the claimed prevention of “vibration, sagging or drooping … due to the reverse self-locking effect”, the reference to Lee et al., as applied to provide a worm drive arrangement, and resultantly provides this limitation as claimed in that the engagement nature of a worm drive creates this operative function.
As further regards claim 3, initially Yang et al. fails to teach any misalignment or jamming of the assembly, and further it is understood that the motors would be operable simultaneously if so provided, and as such, the ordinary practitioner would well understand that misalignment or jamming of the assembly due to uneven operation is undesirable, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to operate the motors such that misalignment does not occur, since (a) the reference does not specify that misalignment or jamming occurs, and (b) that misalignment or jamming is undesirable.
As further regards claim 4, and the variation of drive speed with physical load, it is well understood that a greater load on a motor drive will result, absent a change in drive voltage, current or frequency, in a lower operating speed due to the increased mechanical resistance applied by the load to the motor and operating parts, and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing for the operational speed of the motors driving the arms to run at a lower speed with an increased load, in that a greater physical load will cause the motor to run slower absent a change in drive voltage, current or frequency.
As further regards claim 5, and the provision of permanent magnet motors, DC powered PM motors are very commonly made and readily available, and in view of the prevalence of 6V and/or 12V DC power in vehicles, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the motors as DC permanent magnet motors for the purpose of employing a motor of commonly available type, and which is well matched to the power sources available in the vehicle. 
As further regards claim 21 and the unison operation of the motors by dynamic balancing of speed, in that it is well known to control motor speeds during operation to achieve synchronous operation (for example, in conditions where the motors are not synchronized, but it is desired that they be), and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the controlling arrangement as able to monitor position and/or speed of the motors and adjust the motors accordingly to operate at the same speed based on positional or velocity feedback, for the purpose of ensuring that the desired unison .
Allowable Subject Matter
Claims 16 and 19 are allowed.
Claims 6-9 and 15, as understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards the provision of control of the two motors to simultaneously move the arm assemblies between extended and retracted positions: initially it is well understood that a dual motor arrangement, relying on two motors, would necessarily require conjoint control of the motors to ensure that the step is moved properly between extended and retracted positions. 
There is a level of skill, rather than a lack thereof, on the part of the ordinary practitioner. The ordinary practitioner here would be well versed in at least the mechanical details of an extending and retracting step, the effect of gearing on operation of a step, the appropriate sizing and materials of the gearing and all other mechanical components required to make the arrangement, the use of one or plural motors to deploy and retract the step, the interfacing of motors to an automated or manually triggered controlling device, the mechanical and electrical specifications of the motors and/or controlling device, overall power management and overall system integration with the remainder of the vehicle. As such, the assertion that an ordinary practitioner would not be aware of the necessity to control plural motors to control the even step deployment and/or retraction is not persuasive.
Further, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton" (KSR Int’l Co. v. Teleflex Inc., 550 U.S. at 421 (2007)), and thus would readily recognize that for the step assembly to evenly extend and retract, under the power of a pair of extending and retracting motors, would need to be operated in a 
As regards the claimed prevention of “vibration, sagging or drooping … due to the reverse self-locking effect”, the reference to Lee et al., as applied to provide a worm drive arrangement, and resultantly provides this limitation as claimed in that the engagement nature of a worm drive creates this operative function, the reference to Fabiano, long of record and well known to applicant provides documentary evidence that the self-locking function of a worm drive is a well-documented and known attribute which results from the use of a worm-drive.
Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 

PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616